Title: Thomas Jefferson to Earl Sturtevant, 7 June 1812
From: Jefferson, Thomas
To: Sturtevant, Earl


          Monticello June 7. 12. 
           Th: Jefferson presents his compliments to mr Sturtevant and his thanks for the trouble of transmitting an ink stand of soap stone from mr Quincy for him, which has been safely recieved thro’ mr Wirt.  he has written to mr Quincy to inform him that precisely that kind of stone is very abundant in the neighborhood of Washington, the very position from which his works in it would be p most likely to get into general use.
        